The defendant’s motion to modify the order of the trial court in the appeal from the Superior Court in New Haven County regarding his request for an extension of time in which to file a request for a finding and draft finding until ninety days after the trial court’s decision on his petition for a new trial is granted and, it appearing that during the pend-ency of this motion a new trial was ordered, the order of the trial court is modified to grant the defendant an extension of time in which to file a request for a finding and draft finding until ninety days after a decision by this court on the review of *697the orders setting aside the verdicts and in the event the orders are vacated. Further requests for extensions of time are to he made in accordance with Practice Book § 665, as amended.
Howard A. Jacobs, special public defender, in support of the motion.
Submitted June 6
decided July 23, 1974